         Case 1:19-cv-00017-AA         Document 21       Filed 07/20/20    Page 1 of 1




John E. Haapala, Jr.
OSB No. 061739
401 E. 10th Ave., Ste. 240
Eugene, OR 97401
Ph. 541-345-8474
Fax 541-345-3237
jeh@haapalaw.com
Attorney for Plaintiff



                            UNITED STATES DISTRICT COURT
                                 DISTRICT OF OREGON

ROBERT JACK BARCOLAS JR,                         Case No. 1:19-cv-00017-AA

    Plaintiff,
                                                 ORDER AWARDING ATTORNEY FEES
  vs.                                            PURSUANT TO THE EQUAL ACCESS TO
                                                 JUSTICE ACT
COMMISSIONER,
Social Security Administration,

     Defendant.


        Based upon the stipulation of the parties, it is hereby ORDERED that, pursuant

to the Equal Access to Justice Act, 28 U.S.C. §§ 2412, an attorney fee in the amount of

$ 7,651.43 awarded to Plaintiff. Defendant shall mail the check to Plaintiff’s attorney’s

office as follows: John Haapala, 401 E 10th Ave., Suite 240, Eugene, Oregon, 97401. If

Plaintiff does not owe an outstanding debt eligible under the Federal Treasury Offset

Program, Defendant shall make the check payable to Plaintiff’s attorney, John Haapala.

There are no costs or expenses to be paid herein.

        Dated this 20th     July
                   ___ of ___________, 2020.
                                              /s/Ann Aiken
                                             _______________________________
                                             United States District Judge


Submitted by:
John E. Haapala

1 – ORDER AWARDING ATTORNEY FEES PURSUANT TO THE EQUAL ACCESS
TO JUSTICE ACT
